SUMMARY ORDER
Maia Ferrand appeals from a judgment of the United States District Court for the Southern District of New York (Victor Marrero, Judge), granting summary judgment to Credit Lyonnais (“CL”) with respect to her sex and gender discrimination claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq., Section 296 of the New York State Executive Law (“New York State Human Rights Law”) and Section 8-101 of the Administrative Code of the City of New York (“New York City Human Rights Law”), and her state law claims for breach of implied-in-fact contract and quantum meruit. In particular, the complaint asserts that CL discriminated against Ferrand because her supervisor consistently treated her less favorably than her male colleagues by paying her a smaller bonus, by requiring her to transfer from New York to London with inferior terms of employment, and by ultimately terminating her employment. Her state law claims alleged that CL breached an implied contract for bonus compensation and that she was entitled to additional payment for the value of her services under the quantum meruit doctrine.
This Court reviews de novo a district court’s grant of summary judgment, construing all evidence in connection with the motion in the light most favorable to the non-moving party. See Horvath v. Westport Library Ass’n, 362 F.3d 147, 151 (2d Cir.2004). The Court will affirm a district court’s grant of summary judgment if “there is no genuine issue as to any material fact and the moving party is entitled to judgment as a matter of law.” Whidbee v. Garzarelli Food Specialties, Inc., 223 F.3d 62, 68 (2d Cir.2000) (internal quotation marks omitted).
For the reasons stated by the district court in its decision and order, we agree that CL is entitled to summary judgment. We have also considered all of Ferrand’s other arguments on appeal and find them to be without merit. Accordingly, the judgment of the district court granting *161CL’s motion and dismissing Ferrand’s complaint is hereby AFFIRMED.